GLICKSTEIN, Judge.
This is a petition for writ of certiorari addressed to an order of the trial court which denied petitioner’s motion to quash the notice of taking deposition duces tecum served upon it. The motion was primarily directed to the notice to produce served simultaneously with the notice of taking deposition in the wrongful death action, filed in 1980, in which petitioner had been joined pursuant to section 768.54(3)(e)(l), Florida Statutes. The notice to produce requested almost every conceivable financial record of petitioner, notwithstanding the lack of necessity for using a judicial proceeding to effect what section 768.-54(3)(d)(2) expressly permits every member of the public.1 Respondents clearly made no showing as to a compelling reason for them to be in any more favored position than the public because a law suit was in progress. No judgment had been effected that might justify involving the judiciary and subjecting petitioner to sanctions, particularly when members of the public have remedies to enforce their right to obtain information expressly available to them by statute. We are ever mindful of respondents’ concern for their ability to recover; but to use the Florida Rules of Civil Procedure to obtain information for settlement or related purposes was not, in our view, the intent of Florida Rule of Civil Procedure 1.280(b)(1). Accordingly, we grant the petition and quash the order as to the production of those records contemplated by the notice duces tecum and notice to produce.
ANSTEAD and HERSEY, JJ., concur.

. Section 768.54(3)(d)(2), Florida Statutes (Supp.1982), provides:
All books, records, and audits of the fund shall be open for reasonable inspection to the general public, except that a claim file in possession of the fund, fund members, and their insurers shall not be available for review during processing of that claim. Any book, record, document, audit, or asset acquired by, prepared for, or paid for by the fund is subject to the authority of the board of governors, which shall be responsible therefor.